                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH DOUGHERTY, et. al,                   )
                                           )
       Plaintiffs,                         )
                                           )
               v.                          )       Civil Action No. 1:17-CV-01541-JFC
                                           )
JARED DUPES, et. al,                       )
                                           )
Defendants.                                )


                                           ORDER

       AND NOW, this 4th day of December, 2018, in accordance with the foregoing memorandum

opinion,

       IT IS HEREBY ORDERED that the motions for reconsideration (ECF Nos. 150, 152, 154,

156) ARE DENIED;

       IT IS FURTHER ORDERED that to the extent plaintiff intends ECF No. 160 to be a motion

for reconsideration IT IS DENIED;

       IT IS FURTHER ORDERED that to the extent plaintiff intends a motion for reconsideration

of the court’s order at ECF No. 143, IT IS DENIED as successive; and

       FINALLY, IT IS ORDERED that the motion for a hearing (ECF No. 160) IS DENIED.




                                                   By the court:

                                                   /s/ Joy Flowers Conti
                                                   Joy Flowers Conti
                                                   United States District Judge

                                               1
